Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

Specification
The disclosure is objected to because of the following informalities: Paragraph [17], line 10, comprises an extra word in the following recitation, “Message bus 110 bus may run”. Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 4, 5, 7, 8, 11, 14, and 16 comprise the limitation “generic assurance framework”. This limitation is indefinite because an “assurance framework” is not commonly known in the art as being applied to a “message bus” and the Specification does not provide the metes and bounds of the limitation from which one of ordinary skill in the art can apply an interpretation to the limitation for comparison against prior art.

-	For examination purposes, the Examiner will interpret the message bus as further discussed below in the “Claim Interpretation” section.


Claim Interpretation
The claims comprise a limitation to a “message bus”. The Specification, as filed 2/9/2022, see paragraph [0017], states that the message bus 110 may be, for example, any of a Data Movement as a Platform (DMaaP) system, distributed streaming platform, or a cluster of one or more servers that store streams of records in categories called topics.

Each of these embodiments differ from the interpretation commonly given to a “bus” in the related arts, wherein a bus is an interconnection medium within a single computer or processing system used to interconnect components. Therefore, the Examiner will interpret the “message bus” consistent to the embodiments and network environments provided in the Specification and Claims.
 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed, approved immediately upon submission, and reduces waiting time for Terminal Disclaimer to be manually approved.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1, 11, and 17 are rejected on the ground of nonstatutory double patenting over claims 1, 11, and 18 of U.S. Patent No. 11,281,606 since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.

-	Although the conflicting claims are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is at least fully disclosed in the reference patent.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4-8, 11, and 14-17 are rejected under 35 U.S.C. 103 as being obvious over Braudes et al. U.S. PGPUB No. 2016/0034322 in view of Carter et al. U.S. PGPUB No. 2004/0267779.

Per Claim 1, Braudes discloses a system (collaboration system 100) comprising: a message bus (collaboration bus 140); a topic manager (subscription services module 320) configured to subscribe to a topic on the message bus, and receive, via the message bus, an announcement indicating a data topic is available, and store a directory that indicates a status of a data topic on the message bus (Paragraph 71; Producer API 128 comprises subscription services module 320 (Fig. 3) and both receives and sends messages/topics from/to producer 108. Some of said messages/topics are posted to subscription database 144. Paragraphs 46, 99, and 100; Producer 108 can provide events to service requests for events from a respective consumer/listener 116. Figures 5 and 6)

Braudes teaches the subscription database 144 but does not teach it being part of the subscription services 320.

However, Carter similarly teaches a publish/subscribe messaging system (Paragraphs 109 and 111) allowing produces/consumers to subscribe to topics (Paragraph 110) and further teaching a taxonomy manager 60 for managing subscriptions to the topics being published by subscribing to the root topic or by use of a topic catalogue which can store subscriptions of producers/consumers to specific topics (Paragraph 112; A root topic reads on the “announcement topic”.).

-	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement Carter’s taxonomy manager topic catalogue within subscription services module of Braudes because the subscription services module 320 is already located within each producer/consumer API 128/132 and thus a locally stored catalogue of the topic subscriptions streamlines the topic subscription process.

Per Claim 4, Braudes discloses the system of claim 1, further comprising: a producer plug-in interfacing with a first network element (Producer API 128), wherein the producer plug-in is configured to post to the message bus the announcement indicating the data topic is available from the first network element (Paragraphs 46, 99, and 100; Producer 108 can provide events to service requests for events from a respective consumer/listener 116. Figures 5 and 6).
Per Claim 5, Braudes discloses the system of claim 4, wherein the producer plug-in further comprises: a producer communication interface for the first network element (Producer API 128), and a translator to translate between the producer communication interface and the generic assurance framework (Paragraphs 78-81, Figure 3; translator 312).Per Claim 6, Braudes discloses the system of claim 4, wherein the producer plug-in is further configured to: subscribe to a request topic on the message bus, receive, via the message bus, the request topic including a request for the data topic, and post, to the message bus, records for the data topic in response to the request (Paragraph 71; Producer API 128 both receives and sends messages/topics from/to producer 108. Some of said messages/topics are posted to subscription database 144. Paragraphs 46, 99, and 100; Producer 108 can provide events to service requests for events from a respective consumer/listener 116. Figures 5 and 6).Per Claim 7, Braudes discloses the system of claim 4, wherein the producer plug-in further comprises: a producer manager configured to track, for the first network element, subscriptions and responses received via the generic assurance framework (Paragraph 81, Figure 3; Subscription services 320).Per Claim 8, Braudes discloses the system of claim 1, further comprising: a consumer plug-in interfacing with a second network element (Paragraph 71; Consumer API 132), wherein the consumer plug-in is configured to post to the message bus a discovery request to identify availability of the data topic (Paragraphs 46, 99, and 100; Figure 5).

Per Claims 11 and 14-16, please refer to the above rejection of Claims 1, 4, 6, and 8, as the limitations are substantially similar and the rejections are equally applicable.

Per Claim 17, please refer to the above rejection of Claim as the limitations are substantially similar and the rejection is equally applicable. Additionally, Braudes teaches a computer readable medium embodiment (Paragraphs 34, 98, and 103).

*	*	*	*	*	*	*	*

Claim 10 is rejected under 35 U.S.C. 103 as being obvious over Braudes et al. U.S. PGPUB No. 2016/0034322 in view of Carter et al. U.S. PGPUB No. 2004/0267779 in further view of Patel et al. U.S. PGPUB No. 2020/0233877.

Per Claim 10, Braudes discloses that the collaboration bus/environment is implemented using a publish-subscribe (Topic) model, but does not specifically teach the message bus comprising a Data Movement as a Platform (DMaaP) system.

However, Patel discloses a similar publish-subscribe model message platform being implemented with an Apache Kafka standard messaging platform (Paragraph 29; Note: Applicants Specification, see Paragraph [0016] denotes Apache Kafka as a DMaaP platform.).

-	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the collaboration environment of Braudes using an Apache Kafka DMaaP messaging standard because it is a well-known networking framework used in publish-subscribe model of network communication.


Allowable Subject Matter
Claims 2, 9, 12, 18, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.

Claims 3, 13, and 19 inherit the allowable subject matter of Claims 2, 12, and 18, respectively.

-	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN T MISIURA whose telephone number is (571)272-0889 - (Direct Fax: 571-273-0889).  The examiner can normally be reached on M-F: 8-4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on (571) 272-36423642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Brian T Misiura/
Primary Examiner, Art Unit 2185